Exhibit 10.1

 

SIMPSON MANUFACTURING CO., INC.

1994 STOCK OPTION PLAN

 

Adopted February 23, 1994

and Amended through February 13, 2008

 

1.             PURPOSES.

 

(a)           The purpose of the Plan is to provide a means by which selected
Employees and Directors of and Consultants to the Company, and its Affiliates,
may be given an opportunity to purchase stock of the Company.

 

(b)           The Company, by means of the Plan, seeks to retain the services of
persons who are now Employees or Directors of or Consultants to the Company and
its Affiliates, to secure and retain the services of new Employees, Directors
and Consultants, and to provide incentives for such persons to exert maximum
efforts for the success of the Company and its Affiliates.

 

(c)           The Company intends that the Options issued under the Plan shall,
in the discretion of the Board or any Committee to which responsibility for
administration of the Plan has been delegated pursuant to subsection 3(c), be
either Incentive Stock Options or Nonstatutory Stock Options. All Options shall
be separately designated Incentive Stock Options or Nonstatutory Stock Options
at the time of grant, and in such form as issued pursuant to section 6, and a
separate certificate or certificates will be issued for shares purchased on
exercise of each type of Option.

 

2.             DEFINITIONS.

 

(a)           “Affiliate” means any parent corporation or subsidiary corporation
of the Company, whether now or hereafter existing, as those terms are defined in
Code sections 424(e) and (f), respectively, and that qualifies as an eligible
issuer of service recipient stock, as that term is defined in Treasury
Regulations section 1.409A-1(b)(5)(iii)(E).

 

(b)           “Board” means the Board of Directors of the Company.

 

(c)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)           “Committee” means a Committee appointed by the Board in accordance
with subsection 3(c) of the Plan.

 

(e)           “Common Stock” means the common stock of the Company.

 

(f)            “Company” means Simpson Manufacturing Co., Inc., a Delaware
corporation.

 

(g)           “Consultant” means any person, including an advisor, engaged by
the Company or an Affiliate to render consulting services and who is compensated
for such services; provided that the term “Consultant” shall not include
Directors who are paid only a director’s fee by the Company or who are not
compensated by the Company for their services as Directors.

 

(h)           “Continuous Status as an Employee, Director or Consultant” means
the employment or relationship as a Director or Consultant is not interrupted or
terminated. The Board, in its sole discretion, may determine whether Continuous
Status as an Employee, Director or Consultant shall be considered interrupted in
the case of: (i) any leave of absence approved by the Board, including sick
leave, military leave or any other personal leave; or (ii) transfers between
locations of the Company or between the Company, Affiliates or their successors.

 

1

--------------------------------------------------------------------------------


 

(i)            “Director” means a member of the Board.

 

(j)            “Employee” means any person, including Officers and Directors,
employed by the Company or any Affiliate of the Company.  Neither service as a
Consultant or a Director nor payment of a director’s fee by the Company shall be
sufficient to constitute “employment” by the Company.

 

(k)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(l)            “Fair Market Value” means the value of the Common Stock as
determined in good faith by the Board and in a manner consistent with section
260.140.50 of Chapter 3 of Title 10 of the California Code of Regulations and
with Treasury Regulations section 1.409A-1(b)(5)(iv).

 

(m)          “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of section 422 of the Code and the
regulations promulgated thereunder.

 

(n)           “Non-Employee Director” means a Director who satisfies the
requirements established from time to time by the Securities and Exchange
Commission for non-employee directors under Rule 16b-3.

 

(o)           “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.

 

(p)           “Officer” means a person who is an officer of the Company within
the meaning of section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(q)           “Option” means a stock option granted pursuant to the Plan.

 

(r)            “Option Agreement” means a written agreement between the Company
and an Optionee evidencing the terms and conditions of an individual Option
grant.  Each Option Agreement shall be subject to the terms and conditions of
the Plan.

 

(s)           “Optioned Stock” means the Common Stock of the Company subject to
an Option.

 

(t)            “Optionee” means an Employee, Director or Consultant who holds an
outstanding Option.

 

(u)           “Outside Director” means a member of the Board who satisfies the
requirements established from time to time for outside directors under section
162(m) of the Code.

 

(v)           “Plan” means this Simpson Manufacturing Co., Inc. 1994 Stock
Option Plan.

 

(w)          “Rule 16b-3” means Rule 16b-3 under the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.

 

(x)            “Securities Act” means the Securities Act of 1933, as amended.

 

3.             ADMINISTRATION.

 

(a)           The Plan shall be administered by the Board unless and until the
Board delegates administration to a Committee, as provided in subsection 3(c).

 

(b)           The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

(1)           To determine from time to time which of the persons eligible under
the Plan shall be granted Options; when and how each Option shall be granted;
whether an Option will be an Incentive Stock Option or a Nonstatutory Stock
Option; the terms and conditions of each Option granted (which need not be

 

2

--------------------------------------------------------------------------------


 

identical), including the time or times such Option may be exercised as a whole
or in part; and the number of shares for which an Option shall be granted to
each such person;

 

(2)           To grant Options under the Plan;

 

(3)           To construe and interpret the Plan and Options granted under it,
and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Option Agreement, in a
manner and to the extent it shall deem necessary or expedient to make the Plan
fully effective; and

 

(4)           To amend the Plan as provided in section 11.

 

(c)           The Board may delegate administration of the Plan to a Committee
of the Board that will satisfy the requirements of rule 16b-3.  The Committee
shall consist solely of two or more Directors, each of whom is a Non-Employee
Director and an Outside Director, who shall be appointed by the Board.  Subject
to the foregoing, from time to time the Board may increase the size of the
Committee and appoint additional qualified members, remove members (with or
without cause) and appoint new members in substitution therefor, or fill
vacancies, however caused.  If administration is delegated to a Committee, the
Committee shall have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board (and references in this Plan to the
Board shall thereafter be to the Committee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board.  The Board may abolish the Committee at any time
and revest in the Board the administration of the Plan.  Notwithstanding
anything in this section 3 to the contrary, the Board or the Committee may
delegate to a committee of one or more members of the Board the authority to
grant options to eligible persons who are not then subject to section 16 of the
Exchange Act.

 

4.             SHARES SUBJECT TO THE PLAN.

 

(a)           Subject to the provisions of section 10 relating to adjustments on
changes in stock, the stock that may be sold pursuant to Options shall not
exceed in the aggregate 16,000,000 shares of the Common Stock.  If any Option
shall for any reason expire or otherwise terminate, as a whole or in part,
without having been exercised in full, the stock not purchased under such Option
shall revert to and again become available for issuance under the Plan;
provided, however, that the maximum number of shares of Common Stock with
respect to which Options may be granted during a calendar year to any employee
is 150,000 shares.

 

(b)           The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.

 

5.             ELIGIBILITY.

 

(a)           Incentive Stock Options may be granted only to Employees. 
Nonstatutory Stock Options may be granted only to Employees, Directors or
Consultants.

 

(b)           No person shall be eligible for the grant of an Option if, at the
time of grant, such person owns (or is deemed to own pursuant to section
424(d) of the Code) stock possessing more than ten percent of the total combined
voting power of all classes of stock of the Company or of any of its Affiliates
unless the exercise price of such Option is at least 110 percent of the Fair
Market Value of such stock at the date of grant and the Option is not
exercisable after the expiration of five years from the date of grant.

 

6.             OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The provisions of separate Options need not
be identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option Agreement or otherwise), except as the Board
may otherwise determine in the specific case, the substance of each of the
following provisions:

 

3

--------------------------------------------------------------------------------


 

(a)           Term of Options.  No Option shall be exercisable after the
expiration of ten years from the date it is granted.

 

(b)           Price.  The exercise price of each Option shall be not less than
100 percent of the Fair Market Value of the stock subject to the Option on the
date the Option is granted.

 

(c)           Consideration.  The purchase price of stock acquired pursuant to
an Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised, or (ii) in
the absolute discretion of the Board or the Committee (which discretion may be
exercised in a particular case without regard to any other case or cases), at
the time of the grant or thereafter, (A) by the withholding of shares of Common
Stock issuable on exercise of the Option or delivery to the Company of other
Common Stock of the Company, (B) according to a deferred payment or other
arrangement (which may include, without limiting the generality of the
foregoing, the use of other Common Stock of the Company) with the person to whom
the Option is granted or to whom the Option is transferred pursuant to
subsection 6(d), or (C) in any other form of legal consideration that may be
acceptable to the Board.

 

In the case of any deferred payment arrangement, interest shall be payable at
least annually and shall be charged at the minimum rate of interest necessary to
avoid the treatment as interest, under any applicable provisions of the Code, of
any amounts other than amounts stated to be interest under the deferred payment
arrangement, or if less, the maximum rate permitted by law.

 

(d)           Transferability.  An Option shall not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed by the Optionee during
his or her lifetime, whether by operation of law or otherwise, other than by
will or the laws of descent and distribution applicable to such Optionee, or be
made subject to execution, attachment or similar process; provided that the
Board may in its discretion at the time of approval of the grant of an Option or
thereafter permit an Option to be transferred by an Optionee to a trust or other
entity established by the Optionee for estate planning purposes, and may permit
further transferability, or impose conditions or limitations on any permitted
transferability.  An Option shall otherwise be exercisable during the lifetime
of the person to whom the Option is granted only by such person.

 

(e)           Vesting.  The total number of shares of stock subject to an Option
may, but need not, be allotted in periodic installments (which may, but need
not, be equal).  An Option Agreement may provide that from time to time during
each of such installment periods, the Option may become exercisable (“vest”)
with respect to some or all of the shares allotted to that period, and may be
exercised with respect to some or all of the shares allotted to such period or
any prior period as to which the Option shall have become vested but shall not
have been fully exercised.  An Option may be subject to such other terms and
conditions on the time or times when it may be exercised (which may be based on
performance or other criteria) as the Board may deem appropriate.  The vesting
provisions may vary among Options, but in each case will provide for vesting of
at least twenty percent per year of the total number of shares subject to the
Option.

 

(f)            Conditions On Exercise of Options and Issuance of Shares.

 

(1)           Shares shall not be issued on exercise of an Option unless the
exercise of such Option and the delivery of such shares pursuant thereto shall
comply with all applicable laws and regulations, including, without limitation,
the Securities Act, the Exchange Act, the rules and regulations promulgated
thereunder and the requirements of any stock exchange on which the Common Stock
may then be listed, and shall be further subject to the approval of counsel for
the Company with respect to such compliance.

 

(2)           The Company may require any Optionee, or any person to whom an
Option is transferred under subsection 6(d), as a condition of exercising an
Option, (1) to give written assurances satisfactory to the Company as to the
Optionee’s knowledge and experience in financial and business matters or to
employ a purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters, and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Option; and (2) to give
written assurances satisfactory to the Company stating that such person is
acquiring the stock subject to the Option for such person’s own account and not
with any present intention of selling or otherwise distributing the stock.  The

 

4

--------------------------------------------------------------------------------


 

foregoing requirements, and any assurances given pursuant to such requirements,
shall be inapplicable if (i) the issuance of the shares on the exercise of the
Option has been registered under a then currently effective registration
statement under the Securities Act, or (ii) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws.  The
Company may, with advice of its counsel, place such legends on stock
certificates issued under the Plan as the Company deems necessary or appropriate
to comply with applicable securities laws, including, but not limited to,
legends restricting the transfer of the stock.

 

(g)           Termination of Employment or Relationship as a Director or
Consultant.  If an Optionee’s Continuous Status as an Employee, Director or
Consultant terminates (other than on the Optionee’s death or disability), the
Optionee may exercise his or her Option (to the extent that the Optionee shall
have been entitled to exercise it at the date of termination) but only within
the period ending on the earlier of (i) the ninetieth day after the termination
of the Optionee’s Continuous Status as an Employee, Director or Consultant (or
such longer or shorter period, which in no event shall be less than thirty days,
specified in the Option Agreement), or (ii) the expiration of the term of the
Option as set forth in the Option Agreement.  If, after termination, the
Optionee does not exercise his or her Option within the time specified in the
Option Agreement, the Option shall terminate, and the shares covered by such
Option shall revert to and again become available for issuance under the Plan.

 

(h)           Disability of Optionee.  If an Optionee’s Continuous Status as an
Employee, Director or Consultant terminates as a result of the Optionee’s
disability, the Optionee may exercise his or her Option (to the extent that the
Optionee shall have been entitled to exercise it at the date of termination),
but only within the period ending on the earlier of (i) the first anniversary of
such termination (or such longer or shorter period, which in no event shall be
less than six months, specified in the Option Agreement), or (ii) the expiration
of the term of the Option as set forth in the Option Agreement.  If, at the date
of termination, the Optionee is not entitled to exercise his or her entire
Option, the shares covered by the unexercisable portion of the Option shall
revert to and again become available for issuance under the Plan.  If, after
termination, the Optionee does not exercise his or her Option within the time
specified herein, the Option shall terminate, and the shares covered by such
Option shall revert to and again become available for issuance under the Plan.

 

(i)            Death of Optionee.  If of an Optionee dies during, or within a
period specified in the Option after the termination of, the Optionee’s
Continuous Status as an Employee, Director or Consultant, the Option may be
exercised (to the extent that the Optionee shall have been entitled to exercise
the Option at the date of death) by the Optionee’s estate or by a person who
shall have acquired the right to exercise the Option by bequest or inheritance,
but only within the period ending on the earlier of (i) the one hundred
eightieth day after the first anniversary of the date of death (or such longer
or shorter period, which in no event shall be less than six months, specified in
the Option Agreement), or (ii) the expiration of the term of such Option as set
forth in the Option Agreement.  If, at the time of death, the Optionee is not
entitled to exercise his or her entire Option, the shares covered by the
unexercisable portion of the Option shall revert to and again become available
for issuance under the Plan.  If, after death, the Optionee’s estate or a person
who shall have acquired the right to exercise the Option by bequest or
inheritance does not exercise the Option within the time specified herein, the
Option shall terminate, and the shares covered by such Option shall revert to
and again become available for issuance under the Plan.

 

(j)            Exemptions.  Notwithstanding subsections (g), (h) and (i) above,
the Board shall have the authority to extend the expiration date of any
outstanding Option in circumstances in which it deems such action to be
appropriate (provided that no such extension shall extend the term of an Option
beyond the date of expiration of the term of such Option as set forth in the
Option Agreement).

 

(k)           Early Exercise.  The Option may, but need not, include a provision
whereby the Optionee may elect at any time while an Employee, Director or
Consultant to exercise the Option as to any part or all of the shares subject to
the Option prior to the full vesting of the Option.  Any unvested shares so
purchased shall be subject to a repurchase right in favor of the Company, with
the repurchase price to be equal to the original purchase price of the stock, or
to any other restriction the Board determines to be appropriate; provided that
the right to repurchase at the original purchase price shall lapse at a minimum
rate of twenty percent per year over five years from the date the Option is
granted and such right shall be exercised within ninety days of

 

5

--------------------------------------------------------------------------------


 

termination of employment for cash or cancellation of purchase money
indebtedness for the shares.  Should the right of repurchase be assigned by the
Company, the assignee shall pay the Company cash equal to the difference between
the original purchase price and the stock’s Fair Market Value at the time of the
assignment if the original purchase price is less than such Fair Market Value.

 

(l)            Withholding.  To the extent approved by the Board in the specific
case, at the time of approval of the grant of the Option or thereafter, the
Optionee may satisfy any Federal, state or local tax withholding obligation
relating to the exercise of such Option by any of the following means or by a
combination of such means: (l) tendering a cash payment; (2) authorizing the
Company to withhold shares from the shares of the Common Stock otherwise
issuable to the Optionee as a result of the exercise of the Option; or
(3) delivering to the Company owned and unencumbered shares of the Common Stock
of the Company.  The value of shares withheld or delivered shall equal the Fair
Market Value of the shares on the day the Option is exercised.

 

7.             COVENANTS OF THE COMPANY.

 

(a)           During the terms of the Options, the Company shall keep available
at all times the number of shares of Common Stock required to satisfy such
Options.

 

(b)           The Company shall seek to obtain from each regulatory commission
or agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares of stock on exercise of the Options; provided that this
undertaking shall not require the Company to register under the Securities Act
either the Plan, any Option or any stock issued or issuable pursuant to any such
Option.  If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority that counsel for the Company
deems necessary for the lawful issuance and sale of stock under the Plan, the
Company shall be relieved from any liability for failure to issue and sell stock
on exercise of such Options unless and until such authority is obtained.

 

8.             USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of stock pursuant to Options shall constitute general
funds of the Company.

 

9.             MISCELLANEOUS.

 

(a)           Neither an Optionee nor any person to whom an Option is
transferred under subsection 6(d) shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares subject to such
Option unless and until such person has satisfied all requirements for exercise
of the Option pursuant to its terms.  No adjustment will be made for dividends
or other rights for which the record date is prior to the date of satisfaction
of all such requirements.

 

(b)           Throughout the term of any Option, the Company shall deliver to
the holder of such Option, not later than 120 days after the close of each of
the Company’s fiscal years during the Option term, a balance sheet and an income
statement.  This section shall not apply when issuance is limited to key
employees whose duties in connection with the Company assure them access to
equivalent information.

 

(c)           Nothing in the Plan or any instrument executed or Option granted
or other action taken pursuant thereto shall confer on any Employee, Director,
Consultant or Optionee any right to continue in the employ of the Company or any
Affiliate (or to continue acting as a Director or Consultant) or shall affect
the right of the Company or any Affiliate to terminate the employment or
relationship as a Director or Consultant of any Employee, Director, Consultant
or Optionee with or without cause.

 

(d)           To the extent that the aggregate Fair Market Value (determined at
the time of grant) of stock with respect to which Incentive Stock Options are
exercisable for the first time by any Optionee during any calendar year under
all plans of the Company and its Affiliates exceeds $100,000, the Options or
portions

 

6

--------------------------------------------------------------------------------


 

thereof in excess of such limit (according to the order in which they are
granted) shall be treated as Nonstatutory Stock Options.

 

10.          ADJUSTMENTS ON CHANGES IN STOCK.

 

(a)           If any change is made in the stock subject to the Plan, or subject
to any Option (through merger, consolidation, reclassification, reorganization,
recapitalization, stock dividend, dividend in property other than cash, stock
split or reverse stock split, liquidating dividend, combination of shares,
exchange of shares, change in corporate structure or otherwise), the Plan and
outstanding Options will be appropriately adjusted by the Board in the class(es)
and maximum number of shares subject to the Plan and the class(es) and number of
shares and price per share of stock subject to outstanding Options.

 

(b)           In the event of: (1) a merger or consolidation in which the
Company is not the surviving corporation or (2) a reverse merger in which the
Company is the surviving corporation but the shares of the Common Stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or otherwise
then to the extent permitted by applicable law: (i) any surviving corporation
shall assume any Options outstanding under the Plan or shall substitute similar
options for those outstanding under the Plan, or (ii) such Options shall
continue in full force and effect.  If any surviving corporation refuses to
assume or continue such Options, or to substitute similar options for those
outstanding under the Plan, then such Options shall be terminated if not
exercised prior to such event.  In the event of a dissolution or liquidation of
the Company, any Options outstanding under the Plan shall terminate if not
exercised prior to such event.

 

11.          AMENDMENT OF THE PLAN.

 

(a)           The Board at any time or from time to time shall have the right to
amend, modify, suspend or terminate the Plan for any reason; provided that the
Company will seek stockholder approval for any change if and to the extent
required by applicable law, regulation or rule.

 

(b)           It is expressly contemplated that the Board may amend the Plan in
any respect the Board deems necessary or advisable to provide Optionees with the
maximum benefits provided or to be provided under the Code and the regulations
promulgated thereunder relating to Incentive Stock Options or to cause the Plan
or Incentive Stock Options granted under it to comply therewith.

 

(c)           Rights and obligations under any Option granted before amendment
of the Plan shall not be altered or impaired by any amendment of the Plan,
unless (i) the Company requests the consent of the person to whom the Option
shall have been granted and (ii) such person consents in writing.

 

12.          TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)           The Board may suspend or terminate the Plan at any time.  Unless
sooner terminated, the Plan shall terminate on May 28, 2012.  No Options may be
granted under the Plan while the Plan is suspended or after it is terminated.

 

(b)           Rights and obligations under any Option granted while the Plan is
in effect shall not be altered or impaired by suspension or termination of the
Plan, except with the consent of the person to whom the Option shall have been
granted.

 

13.          EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective as determined by the Board, but no Options
granted under the Plan shall be exercised unless and until the Plan shall have
been approved by the stockholders of the Company, which approval shall be within
twelve months before or after the date the Plan is adopted by the Board, and, if
required, an appropriate permit shall have been issued by the Commissioner of
Corporations of the State of California.

 

7

--------------------------------------------------------------------------------


 

14.          COMPLIANCE WITH SECTION 16 OF THE EXCHANGE ACT

 

It is the Company’s intent that the Plan comply in all respects with
Rule 16b-3.  If any provision of this Plan is found not to be in compliance with
Rule 16b-3, that provision shall be deemed to have been amended or deleted as
and to the extent necessary to comply with Rule 16b-3, and the remaining
provisions of the Plan shall continue in full force and effect, without change. 
All transactions under the Plan shall be executed in accordance with the
requirements of Section 16 of the Exchange Act and the applicable regulations
promulgated thereunder.

 

15.          COMPLIANCE WITH SECTION 409A OF THE CODE

 

It is the Company’s intent that the Plan comply in all respects with Code
section 409A and the applicable regulations promulgated thereunder.  If any
provision of the Plan is found not to be in compliance with Code section 409A
and the applicable regulations promulgated thereunder, that provision shall be
deemed to have been amended or deleted as and to the extent necessary to comply
with Code section 409A and the applicable regulations promulgated thereunder,
and the remaining provisions of the Plan shall continue in full force and
effect, without change.  All transactions under the Plan shall be executed in
accordance with the requirements of Code section 409A and the applicable
regulations promulgated thereunder.

 

8

--------------------------------------------------------------------------------